
	
		I
		111th CONGRESS
		2d Session
		H. R. 5135
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Walden introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for congressional approval of national
		  monuments in Oregon, restrictions on the use of national monuments, and for
		  other purposes.
	
	
		1.Limitation on further
			 extension or establishment of national monuments in OregonThe proviso of the last sentence of the
			 first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16
			 U.S.C. 431a), is amended by inserting or Oregon after
			 Wyoming.
		2.Conditions on the
			 extension or establishment of national monumentsThe Act of June 8, 1906 (16 U.S.C. 431 et
			 seq.) is amended—
			(1)in section 2 (16 U.S.C. 431), by striking
			 Sec. 2.
			 That the and inserting the following:
				
					2.Designation of
				national monumentsAfter
				obtaining congressional approval of the proposed national monument and
				certifying compliance with the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with
				respect to the proposed national monument,
				the
					;
				and
			(2)by adding at the
			 end the following:
				
					5.Restrictions on
				public useThe Secretary of
				the Interior shall not implement any restrictions on the public use of a
				national monument until the expiration of an appropriate review period (as
				determined by the Secretary of the Interior) providing for public input and
				congressional
				approval.
					.
			
